DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 were previously pending, and claims 1-3, 7-9, 13-16 and 20 were subject to a non-final rejection dated April 1, 2021. In the response submitted on September 30, 2021, claims 1, 8, and 14 were amended. Therefore, claims 1-20 are currently pending, claims 4-6, 10-12 and 17-19 withdrawn, and claims 1-3, 7-9, 13-16 and 20 are subject to the following final rejection. 

Election/Restrictions
Applicant’s election of claims species IV, claims 7, 13, and 20 in the response submitted on September 30, 2021 is acknowledged. 

Response to Arguments
Applicant’s arguments filed on pages 6-7 of the Response, regarding the previous rejection of the claims under 35 U.S.C. 101 have been fully considered but are not found persuasive.
On Page 7 of the Response, Applicant states “…claims 1-3, 8-9 and 14-16 already recite a particular machine that is integral to the claim. Nevertheless, to expedite 
Examiner respectfully disagrees and notes the amendments to claims 1, 8, and 14 do not include the additional elements of claims 7, 13 and 20 (respectively). Rather, claims 1, 8, and 14 were amended to merely recite at a high level of generality that the sensor is receptive to light, electrical conductivity, or oxygen – which generally links the use of the judicial exception to a particular technological environment or field of use (sensors) (See MPEP 2106.05(h)). Furthermore, the sensor data regarding light, electrical conductivity, or oxygen merely narrows the recited abstract idea. Therefore, Applicant’s arguments are not found persuasive. 

Applicant’s arguments filed on pages 6 of the Response, regarding the previous double patenting rejection have been fully considered but are not found persuasive. As such, the double patenting rejection will be maintained. 

Applicant’s arguments filed on pages 7-9 of the Response, regarding the previous rejection of the claims under 35 U.S.C. 103 have been fully considered but are moot in view of the amended claims and amended rejection and references below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-3, 8-9, and 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1  
Claims 1-3 are directed to a method (i.e., a process); claims 8-9 are directed to a server (i.e., a machine); and claims 14-16 are directed to one or more non-transitory computer readable media (i.e., a manufacture); and therefore, all fall within one of the four statutory categories of invention.  
Step 2A, Prong One
Independent claims 1, 8 and 14 substantially recite receiving a request to cancel a first order to purchase a product and ship the product to a first location; determining that the product has been shipped to the first location in a container; receiving sensor data; determining, based on the sensor data regarding light, electrical conductivity, or oxygen, that the container is unopened; placing the product in a canceled order inventory; receiving a second order to purchase the product, the second order including instructions to ship the product to a second location; and instructing a courier to transport the product to the second location.
The limitations stated above are processes/ functions that under broadest reasonable interpretation covers “certain methods of organizing human activity” (commercial interactions and following rules or instructions). Therefore, the claim recites an abstract idea.
The mere recitation of generic computer components ((i) one or more processors in claims 1, 8 and 14; (ii) one or more non-transitory computer readable media storing instructions in claims 8 and 14; (iii) a wireless network in claims 1, 8 , and 14) and (iv) a circuit board comprising a sensor receptive to light, electrical conductivity, or oxygen (for providing sensor data) and a modem (for transmitting the sensor data in claims 1, 8, and 14), are recited at a high-level of generality, and do not take the claim out of the certain methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claims 1, 8 and 14 as a whole amount to: (i) merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it”, (ii) generally link the use of a judicial exception to a particular technological environment or field of use, and (iii) add insignificant extra-solution activity to the judicial exception. 
The claims recites the additional elements of: (i) one or more processors in claims 1, 8 and 14; (ii) one or more non-transitory computer readable media storing instructions in claims 8 and 14; (iii) a wireless network in claims 1, 8, and 14; and (iv) a circuit board comprising a sensor receptive to light, electrical conductivity, or oxygen (for providing sensor data) and a modem (for transmitting the sensor data) in claims 1, 8, and 14.
 The additional elements of (i) one or more processors in claims 1, 8 and 14; and (ii) one or more non-transitory computer readable media storing instructions in claims 8 and 14, are recited at a high-level of generality (See Para. 62 of Applicant’s PG Publication disclosing the one or more processors; and Paras. 63 and 66 disclosing the non-transitory media ), such that, when viewed as whole/ordered combination, it amounts See MPEP 2106.05(f)). 
The additional element of (iii) a wireless network in claims 1, 8 and 14, is recited at a high-level of generality (See Para. 23 and 27 of Applicant’s PG Publication disclosing the one or more networks), such that, when viewed as whole/ordered combination, it merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract, or “apply it” (See MPEP 2106.05(f)). 
The additional elements of (iv) a circuit board comprising a sensor receptive to light, electrical conductivity, or oxygen (for providing sensor data) and a modem (for transmitting the sensor data), are recited at a high-level of generality (See Paras. 26-27 of Applicant’s PG Publication disclosing the modem 118, and the sensor 120 may be discrete components on a circuit board; See Paras. 26-29 disclosing the sensor may include multiple sensors, such as, a light sensor, an oxygen sensor, an electronic compass, an accelerometer, a gyroscope, a global positioning system sensor, another type of sensor, or any combination thereof), such that when viewed as whole/ordered combination, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (sensor and communication technology) (See MPEP 2106.05(h)). 
Furthermore, (iv) the sensor receptive to light, electrical conductivity, or oxygen providing sensor data and the modem transmitting the sensor data, when viewed as whole/ordered combination, amount to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See 
Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: (i) merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it”, (ii) generally link the use of a judicial exception to a particular technological environment or field of use, and (iii) add insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) to the judicial exception, and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., (i) merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it” (See MPEP 2106.05(f));  (ii) generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)), and (iii) adding insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) to the judicial exception (See MPEP2106.05(g)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Furthermore, the sensor receptive to light, electrical conductivity, or oxygen providing sensor data and the modem transmitting the sensor data, when viewed as whole/ordered combination, amount to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See MPEP 2106.05(g)). The sensor and See MPEP 2106.05(d)(II)).  Additionally. See Paras. 26-27 of Applicant’s PG Publication disclose the modem 118 and the sensor 120 may be a discrete component on a circuit board; and See Paras. 26-29 disclose the sensor may include multiple sensors, such as, a light sensor, an oxygen sensor, an electronic compass, an accelerometer, a gyroscope, a global positioning system sensor, another type of sensor, or any combination thereof, at a high-level of generality. 
Therefore, the additional elements of: (i) one or more processors in claims 1, 8 and 14; (ii) one or more non-transitory computer readable media storing instructions in claims 8 and 14; (iii) a wireless network in claims 1, 8, and 14; and (iv) a circuit board comprising a sensor receptive to light, electrical conductivity, or oxygen (for providing sensor data) and a modem (for transmitting the sensor data) in claims 1, 8, and 14, do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claims are ineligible.
Dependent claim 2-3, 9, and 15-16 recite details of: instructing the courier to transport the product to the second location comprises: determining that the container is located at the first location; and instructing the courier to transport the container from the first location to the second location (claims 2 and 15); instructing the courier to transport the product to the second location comprises: determining that the courier is transporting 
Examiner notes dependent claims 7, 13, and 20 recite additional elements that integrate the abstract idea into a practical application. Specially the claims implement the abstract idea of the independent claims with, or use the abstract idea in conjunction with, a particular machine that is integral to the claim. Thus, claims 7, 13, and 20 are eligible. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 7, 13, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 8 and 14 have been amended to recite that a “sensor is receptive to electrical conductivity, or oxygen” (e.g., line 6 of claim 1); and that in claims 7, 13, and 20 the “sensor is light sensitive ” (which is receptive to electrical conductivity, or oxygen) and “the sensor, causing the circuit board to determine that the container has opened”.  Examiner notes the above bolded language is new matter.
Examiner initially notes that while there is no haec verba requirement, newly added claim limitations must be supported in the specification through express, implicitly, or inherent disclosure (MPEP 2183). Further, when an explicit limitation in a claim "is not present in the written description whose benefit is sought it must be shown that a person of ordinary skilled would have understood, at the time the patent application was filed, that the description requires the limitation," Hyatt v. Boone, 146 F.3d 1348,1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998), MPEP 2163.
Examiner notes Paras. 28, and 41-45  of Applicant’s PG state “As a first example, an insulated wire that is electrically connected to the sensor 120 may be wrapped around the container 116…. As a second example, the container 116 may be sealed using a packing tape having an embedded electrical conductor that is electrically connected to the sensor 120….. As a third example, a light-sensitive sensor 120 may be placed inside the container 116 before the container 116 is sealed (e.g., with packing tape)…. As a fourth example, the sensor 120 may include an oxygen sensor…  FIG. 4 is a block diagram of a system 400 in which a cable and a sensor are used to determine when a product container is opened, according to some embodiments….  FIG. 5 is a block diagram of a system 500 in which packing tape with an embedded conductor and a sensor are used to determine when a product container is opened, according to some embodiments…. FIG. 6 is a block diagram of a system 600 in which a sensor is used to determine when a product container is opened, according to some embodiments…If the sensor 120 is sensitive to light….If the sensor is sensitive to oxygen…)
Specifically, Examiner notes the specification provides support for different embodiments of the sensor (a first example as an insulated wire that is electrically connected to the sensor 120; a second example, the container 116 may be sealed using a packing tape having an embedded electrical conductor that is electrically connected to the sensor 120; a third example, a light-sensitive sensor 120; and a fourth example the sensor 120 may include an oxygen sensor). However, nothing in the specification discloses an embodiment where the sensor is both “receptive to electrical conductivity or oxygen” (as recited independent claims 1, 8, and 14) and light sensitive and “the sensor, causing the circuit board to determine that the container has opened” (as recited in dependent claims 7, 13, and 20). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7-8, 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0065500 to Foth et al. (hereinafter “Foth”) in view of U.S. Patent Application Publication No. 2019/0037362 to Nogueira-Nine et al. (hereinafter “Nogueira-Nine”), and further view of U.S. Patent Application Publication No. 2017/0352249 to Clip (hereinafter “Clip”), and even further in view of U.S. Patent Application Publication No. 2019/0362308 to Memon et al. (hereinafter “Memon”).
In regard to claims 1 and 14, Foth discloses receiving, by one or more processors, a request to cancel a first order to acquire a product and ship the product to a first location; (Abst; Paras. 34, 45 and 90) (The system 10 generally comprises a delivery service provider or carrier 12 and various deliveries and communications between the delivery service provider 12 and other different parties. Delivery service provider computer includes processor 146 (i.e., actions 
Foth discloses determining, by the one or more processors, that the product has been shipped to the first location (Abst, Paras. 34, 45, and 90) (Redirection in transit could be provided. This feature could resemble mail forwarding, except that it could require input from the company/owner 14, such as interactive input for example. The post or carrier could develop a system to tie its logistics system to the company's logistics system. The company could designate what would, in effect, be a temporary change of address for a single piece of merchandise (i.e., determining that the product has been shipped to the first location).)
Foth discloses placing, by the one or more processors, the product in a canceled order inventory (Abst., Paras. 34, 39, 45, 74, 76 and 90) (With the invention, a company does not have to develop a core competency of material handling and processing of incoming and outgoing items. Instead, the company 14 can use carrier(s) 12 which have already built a sophisticated network for this purpose. The carrier's logistics infrastructure can become a virtual inventory system for the company (i.e., placing the product in a cancelled order inventory). The invention can facilitate the redirection of merchandise within a carrier network; eliminating (or at least drastically reducing) the need for returns processing facilities).
Foth discloses receiving, by the one or more processors, a second order to acquire the product, the second order including instructions to ship the product to a second location (Abst., Paras. 8, 10, 34, 39, 45, 65-66, and 90) (….based upon a rental request for the rental article in a second one of the plurality of rentee accounts (i.e., receiving a second order to acquire the product, the second order including instructions to ship the product), providing the delivery service, while the article is still under control of the delivery 
Foth discloses instructing, by the one or more processors, a courier to transport the product to the second location (Abst., Paras. 8, 10, 34, 39, 45, and 90) (….based upon a rental request for the rental article in a second one of the plurality of rentee accounts providing the delivery service, while the article is still under control of the delivery service, with a second different address to which the rental article is to be delivered (i.e., instructing a courier to transport the product to the second location)… Redirection in transit could be provided…The post or carrier could develop a system to tie its logistics system to the company's logistics system. The company could designate what would, in effect, be a temporary change of address for a single piece of merchandise (i.e., instructing a courtier to transport the product to the second location).)
Foth does not explicitly disclose or teach, however, Nogueira-Nine teaches that the product that has been shipped (in Forth) is shipped in a container that includes a circuit board comprising a sensor receptive to light and a modem (Paras. 52, 54, 77, 80-82, 102-103, 143-144, 149 )  (The shipping object 104 and LTU 300 (i.e.,  a sensor) may be transported via at least one vehicle 108….Examples of shipping objects 104 may include, but are in no way limited to, a package, pallet, box, travel container, shipping container, bulk container, freight container, drum, crate, pail, etc., and/or combinations thereof (i.e., product is shipped in a container)….The LTU 300 includes the LTU electronics subassembly…includes  a printed circuit board (PCB) compartment 658… . the PCB compartment 658 may include an area configured to receive one or more parts of the LTU PCB 604. (i.e., includes a circuit board comprising a sensor)…. LTU 300 may 
As discussed above, Foth discloses actions by the one or more processors. Foth does not explicitly disclose or teach, however, Nogueira-Nine teaches receiving (by the one or more processors of Foth), sensor data from the sensor, the sensor data transmitted by the modem over a wireless network (Fig. 1; Paras. 54-55, 103-104, 107, 109-110, 112, 127) (…the LTU 300 may send…data (i.e., receiving….sensor data from the sensor) across one or more of the communications channels via one or more methods, protocols, and/or devices. In some cases, the LTU 300 may be configured to send information via the fastest route (e.g., the communication channel (i.e., sensor data transmitted by the modem) and/or mode having the fastest available data transfer rate, etc.)… Reported (sensor) information may be passed along various communication channels (from the LTU) to an LTU server 132. See Fig. 1 showing communication via the WiFi hotspots (i.e., over a wireless network).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Foth with the logistics tracking unit of Nogueira-Nine with the motivation of providing tacking information See Para. 51 of Nogueira-Nine).
As discussed above, Foth discloses actions by the one or more processors; and Noguiera-Nine teaches the sensor data. Foth in view of Nogueira-Nine does not explicitly disclose or teach, however, Clip teaches determining (by the one or more processors of Foth) and based on the sensor data regarding light, that the container is unopened (Paras. 39, 42) (…the system 200 includes a portable container 201 (i.e., the container)….the light sensor 220 (i.e., sensor) is deployed within the first compartment 202… the first compartment 202 may be opaque to the wavelengths detectable by the light sensor, meaning that when the first opening 203 is closed, the light sensor 220 is sending a detectably lower electrical signal than when the first opening 203 is opened (i.e., determining based on the sensor data regarding light, that the container is unopened).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Foth in view of Nogueira-Nine with the light sensor of Clip with the motivation of being able to notify users when a container is an opened state versus closed state (See Paras. 38-39 of Clip).
As discussed above, Foth discloses a first and second order to acquire the product (i.e., a rental request for the rental article). Foth in view of Nogueira-Nine and further in view of Clip does not explicitly disclose or teach, however, Memon teaches that the acquiring of the product is for purchasing (first order to purchase a product, a second order to purchase the product) (Paras. 24, 26 and 32) (Alice (first customer) is the original buyer of a toaster over....and the toaster will be delivered to a second customer
As discussed above, Memon shows that the purchasing of a product was known in the prior art at the time of the invention. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of purchasing the product of Memon for the renting of the article of Foth in view of Nogueira-Nine and further in view of Clip. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
In regard to claims 2 and 15, Foth in view of Nogueira-Nine and further in view of Clip does not explicitly disclose or teach, however, ABC teaches wherein instructing the courier to transport the product to the second location comprises: determining that the container is located at the first location (Abst.; Paras. 25-27) (Distributing warehousing of products by receiving….a first notification that a product was delivered to a first customer at a first location (i.e., determining that the container is located at the first location).)
Foth in view of Nogueira-Nine and further in view of Clip does not explicitly disclose or teach, however, Memon teaches instructing the courier to transport the container from the first location to the second location. (Abst.; Paras. 25-29) (Distributing warehousing of products by receiving….a first notification that a product was delivered to a first customer at a first location (i.e., a first location)…the technology receives a designation of the delivered product for return, and then identifies a second delivery location for the designated product, the second delivery location being a location of a second customer/a second customer (Bob) has placed an order for the same model toaster over with StoreMart via his computer 130 (i.e., second location – of the second order to ship the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery service of Foth in view of Nogueira-Nine and further in view of Clip with the instructions of Memon with the motivation of providing a more efficient system that can reprocess returned items to new orders without having to return them to a distribution center (See Para. 2 of Memon).
In regard to claims 7 and 20, Foth in view of Nogueira-Nine does not explicitly disclose or teach, however, Clip teaches wherein: the sensor is light sensitive, and the container includes a seal sufficient to prevent light from entering into the container (Paras. 39, 41-43, and 64) (…the at least one first sensor 204 includes a light sensor 220… the light sensor detects an increase in light when the compartment is open in a place that has ambient or direct light; the first compartment 202 may be opaque to the wavelengths detectable by the light sensor, meaning that when the first opening 203 is closed, the light sensor 220 is sending a detectably lower electrical signal than when the first opening 203 is opened (i.e., wherein: the sensor is light sensitive). One or more fasteners may secure the first opening 203 in the closed state (i.e., includes a seal sufficient to prevent light from entering into the container). The one or more fasteners may include any fastener suitable for fastening one surface to another. The one or more fasteners may include 
Foth in view of Nogueira-Nine does not explicitly disclose or teach, however, Clip teaches wherein breaking the seal of the container causes the light to strike the sensor, causing the circuit board to determine that the container has been opened (Paras. 39, 41-43, and 64) (One or more fasteners may secure the first opening 203 in the closed state… The one or more fasteners may include… zippers (i.e., the seal)… where the first opening 203 is closed by a double-ended zipper, one of the at least one first sensor 204 may be positioned to sense light entering from the first end of the double-ended zipper when the first end is opened… (i.e., breaking the seal of the container causes the light to strike the sensor)….the control circuit 206 is configured to detect that the first opening 203 is in the open state when any one of the at least one first sensor 204 detects light in excess of a threshold amount; the threshold may be a reference voltage, a reference current, a degree of change in resistance, or a number stored in digital memory that is compared to the degree of light energy sensed by the at least one first sensor 204 (i.e., causing the circuit board to determine that the container has been opened).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container and sensor of Foth in view of Nogueira-Nine with the light sensor features of Clip with the motivation of notifying users when a container is an opened state versus closed state (See Paras. 38-39 of Clip) with accuracy (See Para. 43 of Clip 
In regard to claim 8, Foth discloses one or more processors (Para. 34, 42 and 45) (Computer 142 of the delivery service provider 12 includes processor 146….)
Foth discloses receiving a request to cancel a first order to acquire a product and ship the product to a first location; (Abst; Para. 90) (Redirection in transit could be provided…[by] input from the company/owner 14, such as interactive input for example. The post or carrier could develop a system to tie its logistics system to the company's logistics system (i.e., receiving)….The post or carrier would generate and apply a corrected address label, and could deliver the merchandise to the requested address. Redirection….could be a specific redirection related to renter motivation, such as based upon a rentee canceling a rental order (i.e., a request to cancel a first order to acquire a product and ship the product to a first location). The abstract discloses providing the rental article to a delivery service for delivery to a first address associated with a first one of the plurality of rentee accounts (i.e., ship the product to a first location).)
Foth discloses determining that the product has been shipped to the first location (Abst, Paras. 34, 45, and 90) (Redirection in transit could be provided. This feature could resemble mail forwarding, except that it could require input from the company/owner 14, such as interactive input for example. The post or carrier could develop a system to tie its logistics system to the company's logistics system. The company could designate what would, in effect, be a temporary change of address for a single piece of merchandise (i.e., determining that the product has been shipped to the first location).)
Foth discloses placing the product in a canceled order inventory (Abst., Paras. 34, 39, 45, 74, 76 and 90) (With the invention, a company does not have to develop a core competency of material handling and processing of incoming and outgoing items. Instead, 
Foth discloses receiving a second order to acquire the product, the second order including instructions to ship the product to a second location (Abst., Paras. 8, 10, 34, 39, 45, 65-66, and 90) (….based upon a rental request for the rental article in a second one of the plurality of rentee accounts (i.e., receiving a second order to shop the product), providing the delivery service, while the article is still under control of the delivery service, with a second different address to which the rental article is to be delivered (i.e., to a second location).)
Foth 
Foth does not explicitly disclose or teach, however, Nogueira-Nine teaches that the product that has been shipped (in Forth) is shipped in a container that includes a circuit board comprising a sensor receptive to light and a modem (Paras. 52, 54, 77, 80-82, 102-103, 143-144, 149 )  (The shipping object 104 and LTU 300 (i.e.,  a sensor) may be transported via at least one vehicle 108….Examples of shipping objects 104 may include, but are in no way limited to, a package, pallet, box, travel container, shipping container, bulk container, freight container, drum, crate, pail, etc., and/or combinations thereof (i.e., product is shipped in a container)….The LTU 300 includes the LTU electronics subassembly…includes  a printed circuit board (PCB) compartment 658… . the PCB compartment 658 may include an area configured to receive one or more parts of the LTU PCB 604. (i.e., includes a circuit board comprising a sensor)… LTU 300 may detect, record, and report tracking information including…lighting (i.e., sensor is receptive to light). Computer system 1000 upon which the…  Computer system 1000 upon which the… LTUS….may be deployed or executed…include….a communications system 1033 (e.g., a modem) (i.e., and a modem)… the software functions 1100/1200 may be embodied as hardware in some configuration…modem 1120 (modulator-demodulator) can be any network hardware/software that modulates one or more carrier wave signals to encode digital information for transmission and demodulates signals to decode the transmitted information).)
Foth does not explicitly disclose or teach, however, Nogueira-Nine 
Foth does not explicitly disclose or teach, however, Nogueira-Nine teaches receiving sensor data from the sensor, the sensor data transmitted by the modem over a wireless network (Fig. 1; Paras. 54-55, 103-104, 107, 109-110, 112, 127) (…the LTU 300 may send…data (i.e., receiving….sensor data from the sensor) across one or more of the communications channels via one or more methods, protocols, and/or devices. In some cases, the LTU 300 may be configured to send information via the fastest route (e.g., the communication channel (i.e., sensor data transmitted by the modem) and/or mode having the fastest available data transfer rate, etc.)… Reported (sensor) information may be passed along various communication channels (from the LTU) to an LTU server 132. See Fig. 1 showing communication via the WiFi hotspots (i.e., over a wireless network).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Foth with the logistics tracking unit of Nogueira-Nine with the motivation of providing tacking information including environmental conditions data associated with the monitored shipment (See Para. 51 of Nogueira-Nine).
As discussed above, Noguiera-Nine teaches the sensor data. Foth in view of Nogueira-Nine does not explicitly disclose or teach, however, Clip teaches determining based on the sensor data regarding light, that the container is unopened (Paras. 39, 42) (…the system 200 includes a portable container 201 (i.e., the container)….the light sensor 220 (i.e., sensor) is deployed within the first compartment 202… the first compartment 202 may be opaque to the wavelengths detectable by the light sensor, meaning that when the first opening 203 is closed, the light sensor 220 is sending a detectably lower electrical 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Foth in view of Nogueira-Nine with the light sensor of Clip with the motivation of being able to notify users when a container is an opened state versus closed state (See Paras. 38-39 of Clip).
As discussed above, Foth discloses a first and second order to acquire the product (i.e., a rental request for the rental article). Foth in view of Nogueira-Nine and further in view of Clip does not explicitly disclose or teach, however, Memon teaches that the acquiring of the product is for purchasing (first order to purchase a product, a second order to purchase the product) (Paras. 24, 26 and 32) (Alice (first customer) is the original buyer of a toaster over....and the toaster will be delivered to a second customer (i.e., product is for purchasing).)
As discussed above, Memon shows that the purchasing of a product was known in the prior art at the time of the invention. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of purchasing the product of Memon for the renting of the article of Foth in view of Nogueira-Nine and further in view of Clip. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
In regard to claim 13, Foth in view of Nogueira-Nine and further in view of Clip. 
Claims 3, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Foth in view of Nogueira-Nine and further in view of Clip, and even further in view of Memon, as applied to claims 1, 8 and 14 respectively, and further in view of U.S. Patent Application Publication No. 2017/0262790 to Khasis (hereinafter “Khasis”).
In regard to claims 2 and 15, Foth in view of Nogueira-Nine and further in view of Clip, and even further in view of Memon does not explicitly disclose or teach, however, Khasis teaches wherein instructing the courier to transport the product to the second location comprises: determining that the courier is transporting the container to the first location (Paras. 102-103) (…if an autonomous vehicle needs to make a delivery to an inputted destination… such that it routes the delivery vehicle with the appropriate inventory to the recipient's location (i.e., determining that the courier is transporting the container to the first location).)
Foth in view of Nogueira-Nine and further in view of Clip, and even further in view of Memon does not explicitly disclose or teach, however, Khasis 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery service of Foth in view of Nogueira-Nine and further in view of Clip, and even further in view of Memon with the dynamic destinations/alternative routing plan of Khasis with the motivation of enabling advanced scenarios that permit updated desired delivery locations (See Para. 103 of Khasis).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 7-8, 9, 13-16 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 8-10, 13-16 and 19 of copending Application No. 16/118,888 (hereinafter “‘888 Application”) in view of Nogueira-Nine. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of Current Application
Claim 1 '888 Application

A method comprising: receiving, by one or more processors, a request to cancel a first order to purchase a product and ship the product to a first location;
determining, by the one or more processors, that the product has been shipped to the first location in a container that includes a circuit board comprising a sensor receptive to light, electrical conductivity, or oxygen and a modem; 
determining, by the one or more processors, that the product has been shipped to the first location in a container that includes a sensor receptive to light or electrical conductivity;
receiving, by the one or more processors, sensor data from the sensor, the sensor data transmitted by the modem over a wireless network;
receiving, by the one or more processors, sensor data from the sensor, the sensor data transmitted over a wireless network;
determining, by the one or more processors and based on the sensor data regarding light, electrical conductivity, or oxygen, that the container is unopened;
determining, by the one or more processors and based on the sensor data regarding light or electrical conductivity, that the container is unopened; 
placing, by the one or more processors, the product in a canceled order inventory; 
placing, by the one or more processors, the product in a canceled order inventory;
receiving, by the one or more processors, a second order to purchase the product, the second order including instructions to ship the product to a second location; 
receiving, by the one or more processors, a second order to purchase the product, the second order including instructions to ship the product to a second location;
 instructing, by the one or more processors, a courier to transport the product to the second location.
instructing, by the one or more processors, a courier to transport the product to the second location.

Examiner notes the above bolded limitations are not recited in Claim 1 (and similarly claims 8 and 14) the ‘888 Application; however, Nogueira-Nine teaches that container of Claim 1 (and similarly claims 8 and 14) of the ‘888 Application includes a circuit board comprising a sensor….and a modem ((Paras. 52, 54, 77, 80-82, 102-103, 143-144, 149 )  (The shipping object 104 and LTU 300 (i.e.,  a sensor) may be transported via at least one vehicle 108….Examples of shipping objects 104 may include, but are in no way limited to, a package, pallet, box, travel container, shipping container, bulk container, freight container, drum, crate, pail, etc., and/or combinations thereof (i.e., product is shipped in a container)….The LTU 300 includes the LTU electronics 
Examiner notes the above bolded limitations are not recited in Claim 1 (and similarly claims 8 and 14) of the ‘888 Application; however, Nogueira-Nine teaches that the sensor data of Claim 1 (and similarly claims 8 and 14) of the ‘888 Application is transmitted by the modem over a wireless network (Fig. 1; Paras. 54-55, 103-104, 107, 109-110, 112, 127) (…the LTU 300 may send…data (i.e., receiving….sensor data from the sensor) across one or more of the communications channels via one or more methods, protocols, and/or devices. In some cases, the LTU 300 may be configured to send information via the fastest route (e.g., the communication channel (i.e., sensor data transmitted by the modem) and/or mode having the fastest available data transfer rate, etc.)… Reported (sensor) information may be passed along various communication channels (from the LTU) to an LTU server 132. See Fig. 1 showing communication via the WiFi hotspots (i.e., over a wireless network).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 1 (and similarly claims 8 and 14) of 888 Application’s sensor with specific features of the logistics tracking unit of Nogueira-Nine with the motivation of being able to efficiently provide the tacking information with a modem (See Para. 51 of Nogueira-Nine).
Examiner notes claims 2-3 and 7 of the current application recite the same limitations of claims 2-3 and 6 of the ‘888 Application; claims 9 and 13 of the current application recite the same limitations of claims 9-10 and 13 of the ‘888 Application; and claims 15-16 and 20 of the current application recite the same limitations of claims 15-16 and 19 the ‘888 Application. 

Claims 1 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 20 of the copending ‘888 Application in view of Nogueira-Nine. 
Claim 1 of Current Application
Claim 7 '888 Application
A method comprising: receiving, by one or more processors, a request to cancel a first order to purchase a product and ship the product to a first location;
A method comprising: receiving, by one or more processors, a request to cancel a first order to purchase a product and ship the product to a first location;
determining, by the one or more processors, that the product has been shipped to the first location in a container that includes a circuit board comprising a sensor receptive to light, electrical conductivity, or oxygen, and a modem; 
determining, by the one or more processors, that the product has been shipped to the first location in a container that includes a sensor receptive to light or electrical conductivity
receiving, by the one or more processors, sensor data from the sensor, the sensor data transmitted by the modem over a wireless network;
receiving, by the one or more processors, sensor data from the sensor, the sensor data transmitted over a wireless network; the container includes a modem that is capable of wirelessly transmitting the sensor data
determining, by the one or more processors and based on the sensor data , or oxygen, that the container is unopened;


placing, by the one or more processors, the product in a canceled order inventory;
receiving, by the one or more processors, a second order to purchase the product, the second order including instructions to ship the product to a second location;
receiving, by the one or more processors, a second order to purchase the product, the second order including instructions to ship the product to a second location;
instructing, by the one or more processors, a courier to transport the product to the second location.
instructing, by the one or more processors, a courier to transport the product to the second location.


Examiner notes the above bolded limitations are not recited in Claim 7 (and similarly claim 20) of the ‘888 Application; however, Nogueira-Nine teaches that the container of Claim 7 (and similarly claim 20) of the ‘888 Application includes a circuit board comprising a sensor and a modem ((Paras. 52, 54, 77, 80-82, 102-103, 143-144, 149 )  (The shipping object 104 and LTU 300 (i.e.,  a sensor) may be transported via at least one vehicle 108….Examples of shipping objects 104 may include, but are in no way limited to, a package, pallet, box, travel container, shipping container, bulk container, freight container, drum, crate, pail, etc., and/or combinations thereof (i.e., product is shipped in a container)….The LTU 300 includes the LTU electronics subassembly…includes  a printed circuit board (PCB) compartment 658… . the PCB compartment 658 may include an area configured to receive one or more parts of the LTU PCB 604. (i.e., includes a circuit board comprising a sensor).  Computer system 1000 upon which the… LTUS….may be deployed or executed…include….a communications system 1033 (e.g., a modem) (i.e., and a modem)… the software functions 1100/1200 may be embodied as hardware in some configuration…modem 1120 (modulator-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 7 (and similarly claim 20) of the ‘888 Application’s container with the printed circuit board of Nogueira-Nine with the motivation of being able to efficiently provide the tacking information with a modem (See Para. 51 of Nogueira-Nine).
This is a provisional nonstatutory double patenting rejection.

Prior Art
The following prior art, made of record and not relied upon, is considered pertinent to Applicant’s disclosure:
U.S. Patent Application Publication No. 2017/0330142 to Kanellos et al. (hereinafter “Kanellos”). Kanellos discloses a container at the delivery hatch for pick-up by the customer. The invention discloses receiving a request to cancel delivery from a customer; detecting whether the at least one delivery drawer is open; cancelling the delivery of the at least one container based on the detection; and displaying, if the at least one delivery drawer is detected to be open, a message informing the customer that the delivery cannot be cancelled. See Fig. 25.
U.S. Patent Application Publication No. 2015/0213705 to Ehrman et al. (hereinafter “Ehrman”). Ehrman discloses a cargo door and sensing system that includes a cargo sensor that can include access to an ambient light sensor collects light sensor readings 
U.S. Patent No. 9,760,854 to Chowdhary (hereinafter “Chowdhary”). Chowdhary discloses a system that can act on behalf of the customer to cancel the order with the vendor, and reroute the order.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rupangini Singh whose telephone number is (571)270-0192.  The examiner can normally be reached on Monday - Friday 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RUPANGINI SINGH/Primary Examiner, Art Unit 3628